 In the Matter of SIMPLICITY PATTERN COMPANY, INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE No.103, PETITIONERCase No. 7-R-20,540.-Decided July 23,1947Burns and Hadsell,byMessrs. P. A. HadsellandHoward J.Mesereau,of Niles, Mich., for the Employer.Mr. Carl Cedarquist,of Detroit, Mich., andMr. V. C. Wright,ofElkhart, Ind., for the Petitioner.Mr. Harold Snyder,of Niles, Mich., for the Bookbinders.Mr. Boyd L. Fink,of Niles, Mich., for the Pressmen.Mr. B. L. Murphy,of Niles, Mich., for the Papermakers.Mr. Stanley R. Strauss,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Niles, Michigan, on May 8, 1947, before Harold A. Cranefield, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI. TIIE BUSINESS OF THE EMPLOYERSimplicity Pattern Company, Inc., a New York corporation withits principal business offices in New York City, operates a plant atNiles,Michigan, which is the only plant involved in this proceeding.At its Niles plant, the Employer manufactures paper dress patternsfor women's and children's clothing, and prints and publishes cata-logues, fashion forecasts, and other materials illustrating and describ-ing the patterns manufactured.During 1946, the Employer purchased raw materials for its Nilesplant, consisting principally of wood pulp and ink and valued at morethan $200,000, of which approximately 75 percent was obtained from74 N. L R. B., No. 115.591755420-48-vol 74-39 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces outside Michigan.During the same period, the Employer soldproducts valued at more than $200,000, of which approximately 75percent was shipped to places outside Michigan.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.International Brotherhood of Bookbinders, Local Union No. 158,herein called the Bookbinders, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer?III.THEB QUESTION CONCERNING REPRESENTATIONFollowing an election held in April 1946, in which the Bookbinderswas designated as the bargaining representative of a residual unit ofprodrei loll and office employees at the Employer's Niles plant,' theEmployer and the Bookbinders negotiated a series of exclusive bar-gaining contracts covering these employees. Included within thescope of the contracts were the job classifications which are the subjectof this proceeding.The contract in effect during the year 1945-46had a terminal date of July 31, 1946, and contained a provision forautomatic renewal from year to year thereafter unless notice of termi-nation or desire to modify its provisions was given by either partymore than 30 clays prior to the terminal date. In June 1946, the Book-binders requested, a modification of the contract, and thereafter, untilDecember 1946, the Employer and the Bookbinders engaged in negotia-tionswith respect to a new contract.The terms of the previouscontract were by oral agreement extended pending the execution of anew contract. It was further orally agreed that new wage termswould be given retroactive effect.On Sunday, December 1, 1946, the Bookbinders orally communicatedtheir acceptance of all the Employer's proposals in regard to a newcontract to the Employer's plant manager, and on the next day con-veyed the same information orally to the Employer's personnel direc-' International Brotherhood of Papermakers, Local No. 466, A F of L, herein calledthe Papermakers, and International Printing Pressmen's Union, Local 151, A. F of L.,herein called the Pressmen, were served with notice of hearing and were represented at thehearing herein.The Pressmen, at the commencement of the hearing, and the Papermakers,after evidence was introduced, disclaimed further interest in the representation of theemployees involved in this proceeding.2 SeeMatter of SimplicityPattern Company,Inc.,23 N.L. It. B. 252. SIMPLICITY PATTERN COMPANY, INC.593tor at the Employer's offices.On this day, December 2, however, thePetitioner requested recognition, and thereafter, on December 9, 1946,filed the original petition herein.The terms agreed upon by theEmployer and the Bookbinders with respect to the new agreement wereembodied in a contract which was executed on January 15, 1947, and,which had an effective date of August 1, 1946.The Employer and the Bookbinders contend that the Petitioner's%claim was not timely, and plead in bar of the instant proceeding their1945-46 contract, which they had extended pending the execution of a,new contract.In view of the well-established principle of the Board that a paroleagreement cannot preclude a determination of representatives, we findthat neither the oral extension agreement nor the oral understandingof December 2, 1946, the terms of which were subsequently embodiedin the written agreement executed by the ,Employer and the Book-binders on January 15, 1947, constitutes a bar to this proceeding.3Nor is the contract which was executed on January 15, 1947, a barto the petition filed prior to its execution.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit of all machine department employeesat the Employer'sNiles plant, including machinists,millwrights,maintenance welders,carpenters,and pipe fitters.The Bookbinderscontends that a separate unit for these employees is inappropriatesince they have in the past been represented as a part of a Board-established production and maintenance unit.The Employer opposesthe establishment of a new unit at its plant on the ground that it isalready bargaining collectivelywithsix labor organizations repre-senting employees in various units at the plant.As stated in Section I, above, the Employer at its Niles plant manu-factures paper clothing patterns and prints and publishes cataloguesand other materials illustrating and describing the patterns.Self-organization among the employees within the plant commenced before1936, and the bargaining history subsequent to 1936, has been predomi-nately along traditional craft lines within the printing trades.Thus,employees in the pressroom,cutting room,composing room, and the"Matter of Hollywood Brands,Inc.,70 N. L. R. B. 706;Matter of Eicor,Inc,46N. L. R B. 1035.4Matter of American Norit Company,Inc.,66 N. L. R B. 1308, and cases cited therein. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDphoto engraving, and stereotype departments were organized and rep-resented in four craft units by 1940.5In 19403 in an earlier representation proceedings the Board foundappropriate a residual unit of all production and office employees inthe Niles plant who had not been accorded representation the craftunits indicated above.On the basis of an election held on March 11,1940,' the Bookbinders was certified as the representative of employeesin this residual unit, and thereafter negotiated successive contractswith the Employer on their behalf."With the exception of the estab-lishment of an additional unit representing employees in a paper millsubsequently added to the Niles plant,9 no changes have occurred since1940, at the plant with respect to the organization and representationof employees for collective bargaining purposes.The job categories of machinist, carpenter, and pipe fitter, which are3 of the categories which the Petitioner would include in its proposedunit, fall within the residual unit found appropriate by the Board in1940.In that year, the Employer's maintenance force consisted of 2machinists, 3 carpenters, and 1 pipe fitter. In 1945, after the additionof the paper mill to the Niles plant, the Employer began to increasethe number of its maintenance employees, and to establish and equipa large machine shop.There are now approximately 36 maintenanceemployees at the plant, consisting of 20 machinists, 11 millwrights, 3carpenters, 1 maintenance welder, and 1 pipe fitterl° Some of theseemployees are permanently assigned to the machine shop, and others,who have roving assignments about the plant, construct and erectmachines and presses and perform maintenance and repair work.Allmaintenance classifications herein involved are segregated by the Em-ployer into a single department, known as the machine department,headed by a maintenance superintendent.Two working foremen, 1in immediate charge of all the machinists, and the other directing thework of the millwright, carpenters, pipe fitter, and maintenance5 The labor organizations which represent these employees and with which the Employerpresently has bargaining agreements are : Niles Typographical Union, No. 467; NilesPhoto Engravers Union, Local 89, I. P. E. U. of N. A.; International Stereotypers andElectrotypers Union ; and the Pressmen herein, all affiliated with the American Federationof Labor.6 SeeMatter of Simplicity Pattern Company,Inc.,21 N. L R. B 499.4Matter of Simplicity Pattern Company, Inc.,23 N. L R B. 252.8In addition to Machine shop employees directly involved in this proceeding,employeesin the residual unit are concerned with paper cutting,bindery operations,envelope mak-ing, pattern production,warehousing,shipping,receiving, and truck driving,and includeporters, foremen,watchmen,and janitors.0In late 1944,or early 1945, the Employer,having acquired the North American Pulpand Paper Company of Cheboygan,Michigan,moved machinery and workers from Cheboy-gan, and added a papermill to its Niles plant. The Papermakers represents employees work-ing in the paper mill and in a boiler room which furnishes steam for the Niles plant.10The record is not clear as to the date when the job categories of millwright and main-tenance welder first appeared on the Employer's pay roll.Employees in such categoriesare now considered within the residual unit and are represented by the Bookbinders. SIMPLICITY PATTERN COMPANY, INC.595welder, complete the present complement of machine departmentemployees 11We are of the opinion that employees in the Employer's machinedepartment constitute a well-defined homogeneous group of skilledcraftsmen, and that their establishment as a separate multi-craft unitis feasible.12The establishment of such a unit would conform to theover-all pattern of the past bargaining history at the Employer'splant, where organization developed a series of craft units.We donot regard as determinative the fact that the classifications of car-penter, machinist, and pipe fitter existed at the Employer's plant atthe time of the establishment of the residual unit in 1940, since no issuewas raised with respect to the unit placement of such categories atthat time,13 and since the organization and expansion of the machinedepartment into its present form is of recent origin.Under all thecircumstances, we find that employees in the machine department mayeither constitute a separate unit or remain part of the residual unitnow represented by the Bookbinders.Accordingly, we will defer ourdetermination of the appropriate unit pending the results of the elec-tion which we shall hereinafter direct.The Petitioner would include in the proposed unit the two workingforemen, mentioned above.Despite the fact that the Bookbindershas given representation to these foremen as part of the residual unit,this organization contends that the working foremen are supervisoryemployees and should therefore be excluded from the unit.The Em-ployer takes no position in the matter.The evidence discloses thatthe working foremen are vested by the Employer with authority tomake effective recommendations with respect to the discharge, thedisciplining, and the promotion of other maintenance employees.Wetherefore find that the working foremen are supervisory employeesand, accordingly, we shall exclude them from the voting group.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the Employer's machine department, including machinists, mill-wrights, carpenters, maintenance welders, and pipe fitters, but exclud-ing working foremen and the maintenance superintendent.In the event that the machine department employees select thePetitioner as their collective bargaining representative, they will betaken to have indicated a desire to constitute a separate appropriate"A foreman in the envelope department,an operator in the color press division, andoperators of presses in the Webendorfer department occasionally do maintenance or repairwork on machines,but such work is wholly incidental to their regular assignments.12 SeeMatter ofTobacco By-Products cC Chemical Corporation,64 N. L. R. B. 252 ; andMatter ofElectro Metallurgical Company,56 N. L. R. B. 1464.13Matter of Simplicity Pattern Company,Inc.,21 N. L. R. B. 499. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDunit.If, however, they select the Bookbinders as their collectivebargaining representative, they will be taken to have indicated adesire to remain part of the residual unit.DIRECTION OF ELECTION14As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Simplicity Pattern Company,In., Niles, Michigan, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theRegional Director for the Seventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the voting groupdescribed in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed 'forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by International Association of Machin-ists,District Lodge 103, or by International Brotherhood of Book-binders, Local Union No. 158, A. F. of L., for the purposes of collectivebargaining, or by neither.MR. J »rrs J. REYNOLDS, JR., took no part in the consideration ofthe above Decision and Direction of Election.14Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director,have its name removed from the ballot.